Title: John Adams to Henry Laurens, 11 February 1784
From: Adams, John
To: Laurens, Henry


        
          Sir
          The Hague Feb. 11. 1784
        
        Last night I received yours of the third of this Month, accompanied with the Packet, put into your Hands by Mr Reed, I have also

received, as I Suppose the two or three Letters which went to Bath and were returned to Mr stockdales, and am obliged to you for your Care of them.
        Upon my Arrival at the Hague, from London, one of the first Things I did, was to look for the Letters you demand. I soon found them, and have waited Since, for an Opportunity by a Safe and private Hand to convey them to you. But no such opportunity has occurred.— perceiving at present your Anxiety about them I here enclose them, and shall send them by the Post.
        Never untill I read Your Letter now before me, had I the least doubt or suspicion, that I had not done right in opening them, or that you disapproved of that act.
        The List of them is this.
        A Letter from William Ch. Houston, then a Member of Congress and of the Committee of foreign affairs dated Philada. 9 Feb. 1780, inclosing a List of the Members of Congress
        A Letter from J. L. Sept. 7. 1780. another Member of Congress and of the Committee of foreign affairs, sent open to my Care.
        A letter from John Laurens Sept 5. 1780
        A Letter from T. P. Sept. 7. 1780
        A Letter from Willm Grayson. Sept. 8. 1780. inclosing an Extract of a Letter from Govr Nash of N. Carolina to the Delegates of Congress of that State.
        A Letter to The Honble Henry Laurens Esq, never opened.
        The first of these Letters, which I opened, will shew, by the certificate upon it, that Mr Searle, then a Member of Congress and a publick Agent of Pensilvania was present. That Gentleman thought, that as Mr Laurens was in Captivity and I was put in his Place in the Agency to borrow Money in Holland, I had a Right and that it was my Duty to consider Letters to Mr Laurens as Letters to me, and consequently to open them and make Use, for the Public service of all advices they might contain. I confess I was then of the Same opinion.— The Distress I was in at that Time, for Want of Intelligence, not only of the political and military operations, but Intelligence relative to the Loan to be opened and the Bills of Exchange, drawing upon you which were presented to me for Acceptance is inexpressible.— I had the best Reasons to suppose that those Letters related wholly to public affairs. and therefore, it appeared to me, as well as to Mr Searle that I Should be criminally

negligent of the public Interest and my own Duty, if I did not avail myself of them. It was most certainly, no improper Curiosity, no disrespect for you no sinister design, no private View, but a publick Principle and Motive alone, which prompted me to open that or any other of the Letters. Had I been in your situation and You in mine I Should have wished you to have done the same and have thankd you for it.— if I had not a Right, if it was not necessary, if it was not my duty to do as I did, it was an Error of Judgment, with the purest Intentions in the World.
        I absolutely know not Mr Laurens what you mean by “injurious Treatment.”— from our first Acquaintance to this Moment, I have most certainly never injured you to my Knowledge, in Thought Word or Deed.
        But your Letter is in a style [unbecoming?] you to write or me to read which upon Recollection, I am perswaded, you yourself cannot
        I have the Honour to be, sir your most / obedient & most humble servant
      